Citation Nr: 0633961	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  00-19 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1952 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to the benefit currently sought on appeal.


FINDINGS OF FACT

1.  None of the veteran's disabilities is rated at the 100 
percent level, nor is any one disability rated at 60 percent.

2.  The veteran is not substantially confined to his home or 
immediate premises by reason of permanent disabilities.


CONCLUSION OF LAW

The criteria for special monthly pension on account of being 
housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 
(West Supp. 2005); 38 C.F.R. § 3.351 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2001, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for special monthly pension; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  While the 
veteran was not instructed to "submit any evidence in his 
possession that pertains to the claim," he was advised to 
notify VA of any information or evidence in support of his 
claim that he wished VA to retrieve for him.  The veteran has 
been able to participate effectively in the processing of his 
claim. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
identified and available treatment records have been secured.  
The veteran has been medically evaluated on three occasions 
throughout the appellate period  in conjunction with his 
claim.

Housebound Status

A veteran of a period of war who is permanently and totally 
disabled and who is housebound is entitled to increased 
pension.  38 U.S.C.A. §§ 1502, 1521 (West Supp. 2005); 38 
C.F.R. § 3.351 (2006).  Increased pension at the housebound 
rate may be paid if, in addition to having a single permanent 
disability rated as 100 percent under the rating schedule, 
the veteran has a separate disability or disabilities 
independently ratable at 60 percent or more, or he must be 
permanently housebound by reason of disability (meaning 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area).  

While VA recognizes that the veteran has several different 
disabilities, the record does not show that the veteran has a 
100 percent rating for any disability along with disabilities 
separately ratable as 60 percent disabling.  

The question, therefore, remains whether the veteran is 
substantially confined to his dwelling and the immediate 
premises.  The veteran underwent VA examination in March 
2000, January 2002, and October 2005.  On each occasion, he 
reported to the examiner that he lived alone and was able to 
live independently.  For example, he did his own cooking and 
cleaning, and was not bedridden.  In March 2000, he reported 
he did his own grocery shopping.  In October 2005, he 
reported that his daily activities consisted of, among other 
things, going to church, and going to the store.  Though the 
veteran's personal letters to the VA speak of wanting to hire 
someone to do his cooking and cleaning for him, the medical 
evidence of record does not show that he is unable to do 
these tasks on his own.  Nor does it show that the veteran is 
in any way substantially confined to his dwelling.  He no 
longer drives himself, but he is able to walk without 
assistance and can leave home at any time.  

The contemporaneous VA outpatient medical records, dated from 
September 1999 to January 2004, do not contradict these 
findings.  The veteran continued to report to regular health 
check-ups and presented with no complaints referable to being 
confined to his house by virtue of his physical or mental 
disabilities. 

The preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Entitlement to special monthly 
pension on account of being housebound is not warranted.


ORDER

Entitlement to special monthly compensation by reason of 
being housebound is denied.



______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


